                  Case 3:19-cv-03055-RS Document 81 Filed 09/03/20 Page 1 of 2




1    CYNDY DAY-WILSON, ESQ. (SBN 135045)
     DW LAW
2    628 H Street
     Eureka, CA 95501
3    Telephone: (707) 798-5048
     cdaywilson@daywilsonlaw.com
4
     Attorney for Plaintiff Jeffrey S. Blanck
5

6
                         IN THE UNITED STATES DISTRICT COURT FOR THE
7
                                  NORTHERN DISTRICT OF CALIFORNIA
8

9
     JEFFREY S. BLANCK,                                 Case No.: 3:19-cv-03055 RS
10
                     Plaintiff,                          ORDER
11
            vs.                                          NOTICE OF SETTLEMENT;
12                                                       STIPULATION FOR DISMISSAL OF
                                                         ENTIRE CASE WITH PREJUDICE
13   HUMBOLDT COUNTY, a political
     subdivision of the State of California;             [FRCP 41(a)(1)(A)(ii)]
14
     HUMBOLDT COUNTY BOARD OF
15   SUPERVISORS, CHAIR REX BOHN;
     VIRGINIA BASS; ESTELLE FENNEL;
16
     MIKE WILSON; STEVE MADRONE, in
17   their official capacities; and, DOES 1
     THROUGH 10,
18
                     Defendants.
19

20
            TO THE HONORABLE JUDGE RICHARD G. SEEBORG: The parties to this
21
     action, by and through their attorneys of record, hereby stipulate to dismiss this action with
22
     prejudice pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii), based on a negotiated
23
     settlement agreed to and executed by all parties on August 20, 2020. Each party to bear its own
24
     attorney’s fees and costs.
25

26

27

28
                                                     -1-
                                          Stipulation and Dismissal
                                                                           Case No.: 3:19-cv-03055 RS
                  Case 3:19-cv-03055-RS Document 80
                                                 81 Filed 09/03/20 Page 2 of 2




1
                                                   LAW OFFICE OF CYNDY DAY-WILSON
2

3
     Dated: September 3, 2020                             ____________________________________
4                                                  Cyndy Day-Wilson, Esq.
                                                   Attorney for Plaintiff, Jeffrey S. Blanck
5

6

7                                                  BEST BEST & KRIEGER LLP
8

9
     Dated: September 3, 2020                      _________________________________________
10                                                 Stacey N. Sheston, Esq.
11
                                                   Attorneys for Defendants Humboldt County and its
                                                   Board of Supervisors
12

13

14
                                                  ORDER
15

16          The stipulation is hereby approved. The entire action, including all claims stated herein
17   against all parties, is hereby dismissed with prejudice. Each party to bear its own attorneys’ fees
18   and costs.
19

20
             September 3
     Dated: ______________, 2020                   _____________________________________
                                                   Judge Richard G. Seeborg
21                                                 U.S. District Court Judge, Northern District of
                                                   California
22

23

24

25

26

27

28
                                                     -2-
                                          Stipulation and Dismissal
                                                                          Case No.: 3:19-cv-03055 RS
